LyoN, J.
We think tbe circuit coui’i erred in admitting testimony aliunde tbe written contract, to show tbe time tbe parties agreed tbe contract should remain in force. That must be ascertained and determined by tbe court from tbe contract itself, without resort to extraneous evidence; and tbe jury bad no concern with tbe question. This is not tbe case of latent ambiguity in a written contract, which may be explained by parol;' neither is it a case in which tbe parties have reduced to writing a-part of their contract only, leaving tbe residue thereof in parol. On tbe contrary, in this case tbe parties have reduced tbe whole of their contract to writing, and tbe instrument seems free from ambiguity. There is no more difficulty in determining, from tbe instrument itself, bow long tbe contract might continue, and when and bow it might be terminated, than there is in determining when a promissory note becomes due which specifies no day of payment, or bow a written contract to render and pay for daily or weekly services, but which is silent as to duration, may be terminated. In tbe one case it would be held that tbe note was due immediately, and parol testimony would not be received to show tbe contrary. Thompson v. Ketcham, 8 Johns., *568190. In tbe other case, it would, doubtless, be held, that the contract is terminable by either party at pleasure, and parol proof would not be received of an agreement that the services should be continued to a specific time. ■ The most that could be required of the party seeking to terminate the contract, would be reasonable notice thereof to the other party.
The true rule, we think, is this: In a contract for personal services, or for the sale of personal property to be delivered from time to time, if the contract is silent as to its duration, either party may terminate it at pleasure by giving reasonable notice to the other party of his intention to terminate it. The present case comes within this rule, and the circuit court should have excluded the proofs alAnmAe the written contract, which tended to show that the contract, although silent as to duration, was yet for a specific time. Such proofs changed the terms of the contract just as certainly as though it had been expressly written therein that either party to it might terminate it at his option. Inasmuch as no question of reasonable notice was made on the trial, the circuit court should have held that when the plaintiff terminated the contract, he had a legal right to do so, and could not be required to respond in damages therefor.
It follows that the defendant was not injured by any errors committed on the trial, and hence, that the judgment of the circuit court must be affirmed.
By the Gov/rt. —Judgment affirmed.